IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40067
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE MANUEL SILVERIO RAMOS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-345-1
                      --------------------
                        October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Manuel Silverio Ramos on appeal has moved for leave to withdraw

as counsel and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Ramos has not filed a response

to counsel's motion and brief.

     Our independent review of the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel's motion for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40067
                               -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   5TH CIR. R.

42.2.

     DISMISSED.